DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 8, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,209,141 B2 (Lamorey).
Lamorey discloses, referring primarily to figures 1 & 2, a wiring substrate comprising: an insulating substrate including a base portion (32, 42) comprising a through hole (50) having a first opening and a second opening, and a frame portion (24, 25) located on the base portion; and a heat dissipator disposed on a side of the base portion that is opposite to the frame portion so as to block the second opening, wherein an inner surface of the through hole faces a side surface of the heat dissipator with a clearance being provided between the inner surface of the through hole and the side surface of the heat dissipator [claim 1], further comprising: a plurality of wiring conductors (66, 68, 70), placed on the base portion, wherein the plurality of wiring conductors are located along an edge of the first opening as viewed in a plan view of the wiring substrate, and the plurality of wiring conductors overlap the heat dissipator as viewed in a transparent plan view of the wiring substrate [claim 7], wherein the first opening is quadrangular in plan configuration (figure 3) [claim 8].

Alternately, Lamorey discloses, referring primarily to figures 1 & 2, a wiring substrate comprising: an insulating substrate including a base portion (42) comprising a through hole (50) having a first opening and a second opening, and a frame portion (24, 25) located on the base portion; and a heat dissipator disposed on a side of the base portion that is opposite to the frame portion so as to block the second opening, wherein an inner surface of the through hole faces a side surface of the heat dissipator with a clearance being provided between the inner surface of the through hole and the side surface of the heat dissipator [claim 1]. Additionally, Lamorey discloses an electronic device, comprising: the wiring substrate according to claim 1 (as described instantly above); and an electronic element (20) mounted on the wiring substrate [claim 12]; and a module substrate (32) to which the electronic device is connected [claim 13].


Allowable Subject Matter
Claims 2-6, 9-11, and 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 2-6 and 14-17 state the limitation “wherein the through hole has a third opening located opposite to the first opening, and in a vertical sectional view of the wiring substrate, the clearance between the inner surface of the through hole and the side surface of the heat dissipator is wider in a vicinity of the third opening than in a vicinity of the frame portion.” This limitation, in conjunction with the other claimed features, was neither found to be disclosed in, nor suggested by the prior art. Claims 9-11 and 19 state the limitation “further comprising a slit portion defined by a space between edges of neighboring wiring conductors of the plurality of wiring conductors.” This limitation, in conjunction with the other claimed features, was neither found to be disclosed in, nor suggested by the prior art. Claim 18 states the limitation “further comprising: a slit portion defined by a space between edges of neighboring wiring conductors of the plurality of wiring conductors.” This limitation, in conjunction with the other claimed features, was neither found to be disclosed in, nor suggested by the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C NORRIS whose telephone number is (571)272-1932. The examiner can normally be reached 7:15-15:15 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY C. NORRIS
Examiner
Art Unit 2847



/JEREMY C NORRIS/           Primary Examiner, Art Unit 2847